Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 14-FS-352

                              IN RE: PETITION OF J.J.;
                                 T.R., APPELLANT

                         Appeal from the Superior Court
                           of the District of Columbia
                                  (ADA-36-11)

                       (Hon. Errol R. Arthur, Trial Judge;
                   Hon. Jennifer A. Di Toro, Reviewing Judge)

(Argued December 2, 2014                                  Decided March 26, 2015)

      Ronald A. Colbert for appellant T.R.

      Gary P. Jacobs filed a statement in lieu of a brief for appellant J.B.,
supporting appellant T.R.

      Anthony R. Davenport for appellee J.J.

      Dennis Eshman for appellee J.R.

      Aisha Lewis, Assistant Attorney General, with whom Irvin B. Nathan,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General, and
Loren L. Alikahn, Deputy Solicitor General, were on the brief, for appellee District
of Columbia.

      Before GLICKMAN and BLACKBURNE-RIGSBY, Associate Judges, and REID,
Senior Judge.
                                          2

      BLACKBURNE-RIGSBY, Associate Judge: This case involves a challenge to a

court-ordered waiver of parental consent to the adoption of child J.R by appellee-

foster parent J.J., after a magistrate judge found that appellants, T.R. and J.B., the

biological mother and father, had withheld their consent against the best interests

of the child. T.R. contends that there was insufficient evidence to support the

magistrate judge‘s decision to waive her consent to adoption, and that the

reviewing associate judge therefore abused her discretion by affirming. J.B. joins

without making additional claims. 1 We discern no abuse of discretion and affirm.



                       I.     FACTUAL BACKGROUND



      J.R. was born on February 28, 2008, to mother T.R. and father J.B., but has

lived continuously with her adoptive mother J.J., a licensed foster parent, since

October 28, 2008. J.R. came into J.J.‘s care at approximately eight months old,

after J.R. was committed to the custody of the District of Columbia upon

allegations that T.R. failed to provide proper formula, used a sanitary napkin for a

diaper, and engaged in an act of prostitution with J.R. present. J.B. is not actively

      1
          J.B. did not file a notice of appeal from the trial court‘s order, and
presumably waived his right to do so, but he nonetheless filed a statement in lieu of
a brief through court-appointed counsel. We consider J.B.‘s statement supporting
T.R.‘s appeal in equity. See D.C. Code § 11-721 (2012 Repl.).
                                           3

involved in J.R.‘s life, but has provided occasional financial support and visited

J.R. several times before and after his incarceration for second degree assault from

June 2011 through October 2012.



      At J.R.‘s adoption hearing, three social workers who have worked with J.R.

testified in support of J.J.‘s adoption petition. Dr. Seth King, a psychologist

qualified as an expert witness, also testified in favor of J.J.‘s adoption petition after

individually evaluating T.R. and J.J. and observing their interactions with J.R. The

magistrate judge presiding over the hearing concluded that J.J. had established by

clear and convincing evidence that T.R. and J.B. had withheld their consent to

adoption against J.R.‘s best interests,2 and granted J.J.‘s petition for adoption on

May 8, 2013. A final decree of adoption followed.



      T.R. and J.B. filed motions for review of the magistrate judge‘s order in the

trial court, pursuant to D.C. Fam. Ct. R. D (e)(1). Specifically, T.R. alleged that

the magistrate judge granted J.J.‘s adoption petition without making sufficient

factual findings, pursuant to D.C. Code § 16-2353 (b) (2012 Repl.), to establish by

      2
         See D.C. Code § 16-304 (e) (2012 Repl.) (―The court may grant a petition
for adoption without any of the consents specified in this section, when the court
finds, after a hearing, that the consent or consents are withheld contrary to the best
interest of the child.‖).
                                           4

clear and convincing evidence that:        (i) T.R. withheld her consent to J.R.‘s

adoption contrary to J.R.‘s best interests, (ii) T.R. suffers from physical, mental, or

emotional impairments that prevent her from parenting, or (iii) J.R. has an opinion

regarding her custodian.      Additionally, J.B. alleged that the magistrate judge

granted J.J.‘s adoption petition without first finding that he was unfit or adequately

considering his request to place J.R. with him, thereby depriving him of his

constitutional right to maintain a relationship with J.R.3



      On review, the associate judge concluded that the magistrate judge did not

abuse his discretion in finding clear and convincing evidence to waive T.R.‘s

consent to adoption, pursuant to D.C. Code § 16-304 (e) (2012 Repl.).4 In reaching

this conclusion, the associate judge noted the following findings of the magistrate

judge: J.R. has lived with J.J. for most of her life, and that J.J. provides ―excellent

care‖ and a stable environment in a ―clean and ‗kid-friendly‘‖ two-level home,

where J.R. is an integrated part of J.J.‘s family. J.J. meets J.R.‘s educational and

medical needs, including administering epilepsy medication, takes J.R. to dance

and music lessons, and makes an effort to facilitate interaction with T.R. and J.B.


      3
          J.B. did not renew these claims on appeal to this court. See supra note 1.
      4
          See supra note 2.
                                          5

Dr. King testified that J.R. was accustomed to the stability of J.J.‘s care, and social

worker Kimberly Beard testified that J.R. needed the permanency of living with

J.J. J.J. has maintained J.R.‘s physical, mental, and emotional health, and properly

responded to an incident in which J.R. sustained a serious burn injury in T.R.‘s

care by taking J.R. to the hospital for treatment, whereas T.R. did not do so.5



      On the other hand, the associate judge noted that T.R.‘s relationship with

J.R. is less developed and her visits with J.R. have been inconsistent.6 Dr. King

individually assessed J.J. and T.R., and their respective relationships with J.R., and

opined that T.R. did not demonstrate insight into the need to comply with mental

health treatment, in spite of her history of mental health treatment and therapy and


      5
          According to J.J.‘s testimony regarding this incident, in July 2010, J.R.
received serious burns to her upper and lower arm while on an unsupervised visit
with T.R. When J.J. arrived to pick up J.R., T.R. told J.J. that the burns were
―sunburn.‖ T.R. did not take J.R. to the hospital for treatment. J.J. did not think
that the burns looked like sunburn because J.R.‘s skin was loose and blackened, so
J.J. took J.R. to the emergency room where the burns were cleaned and J.R.
received pain medication. The burns healed within four to five weeks. The court
considered this event in its decision to order supervised visitation and, on October
27, 2010, to revise J.R.‘s permanency goal from ―reunification‖ to ―adoption.‖
      6
         Two social workers testified at the adoption hearing that T.R. visited J.R.
consistently until February 2012, then visited only three times between February
2012 and October 2012, after failing to show up for eight visits. From October
2012 through the date of testimony, T.R. attended six visits out of eleven visits
offered, citing sickness and not wanting to take her other children out in bad
weather.
                                         6

her ongoing ―emotional distress and impulse control problems.‖             Dr. King

observed that T.R. seemed to focus on her own needs when interacting with J.R.

and that J.R. did not readily comply with T.R.‘s instructions and demonstrated a

less secure attachment with T.R., even asking for ―mommy‖ during their

interaction.   On the other hand, Dr. King concluded that J.J. demonstrated

emotional stability and an ability to be a positive role model. J.R. regards J.J. as

her ―mother figure,‖ and their interaction was natural and ―bi-directional.‖ After

reviewing these findings of the magistrate judge, the associate judge inferred J.R.‘s

preference to remain with J.J., and concluded that T.R. suffers from various

―physical, emotional, and mental health impairments that would prevent her from

parenting [J.R.].‖



      The associate judge also reviewed the magistrate judge‘s findings related to

J.B. Prior to J.B.‘s incarceration in June 2011, his visits with J.R. were limited,

and he made no effort to contact J.R. during his incarceration. After his release in

October 2012, J.B. waited for two months to visit J.R., and did so only twice

before the adoption hearing, although eleven visits were offered.        Other than

visitation, J.B. has made minimal effort to contact J.R.         As a result, J.B‘s

relationship with J.R. is ―less well-developed‖ than J.J.‘s relationship with J.R.

Further, J.B. has provided little financial support and has never attempted to
                                         7

become familiar with addressing J.R.‘s epilepsy. Accordingly, the associate judge

concluded that the magistrate judge did not abuse his discretion in determining,

based on clear and convincing evidence, that J.B. waived his consent to J.R.‘s

adoption. The associate judge further concluded that J.B. had ―failed to grasp his

opportunity interest‖7 after his incarceration and that the magistrate judge was not

required to make an explicit finding that J.B. was ―unfit‖ in order to waive his

consent to adoption. See In re C.L.O., supra note 7, 41 A.3d at 512; In re J.C.F.,

73 A.3d 1007, 1015 n.4 (D.C. 2013) (affirming waiver of biological father‘s

consent ―even though the magistrate judge did not mention [the father‘s]

opportunity interest in the written findings of fact and conclusions of law [because]

the record supplied clear and convincing evidence supporting the waiver‖). On

this same basis, the associate judge concluded that the magistrate judge did not

need to make a finding with regard to J.B.‘s request that J.R. be placed with him,

and determined that J.R.‘s best interests lay with J.J. rather than her father, ―with

whom she had never lived and whose contact was limited.‖ This appeal followed.


      7
         See In re C.L.O., 41 A.3d 502, 511-12 (D.C. 2012) (internal citations and
quotation marks omitted) (―The court will invoke the presumption or preference in
favor of a fit, unwed, noncustodial father only when the court finds that he timely
grasped his constitutional ―liberty‖ interest — now commonly called his
‗opportunity interest‘ — protected by due process. That is to say, the father must
have early on, and continually, done all that he could reasonably have been
expected to do under the circumstances to pursue that interest in developing a
custodial relationship with his child.‖).
                                         8

                                II.    ANALYSIS



   A. Standard of Review



      Procedurally, our role is to review the ruling of the associate judge, in which

it reviewed the magistrate judge‘s order for errors of law, abuse of discretion, and

clear lack of evidentiary support. In re C.L.O., supra note 7, 41 A.3d at 510

(citation omitted). Nonetheless, we are not limited to the associate judge‘s ruling

and may review the trial court as a whole, ―look[ing] to the findings and

conclusions of the fact finder on which that ruling is based.‖ Id. at 510 (citation

omitted). Thus, in reviewing the trial court‘s determination, we apply the same

standard of review that the associate judge applied to the magistrate judge‘s order

and may ―review the magistrate judge‘s factual findings as the findings of the trial

judge . . . for abuse of discretion or a clear lack of evidentiary support.‖ Id.

(citations and internal quotation marks omitted).8 Our review of legal conclusions,

however, is de novo. Id. (citations omitted).



      8
        See D.C. Fam. Ct. R. D (e)(5) (―The standard of review by the associate
judge of a magistrate judge‘s final order or judgment shall be the same as applied
by the Court of Appeals on appeal of a judgment or order of an associate judge of
the Superior Court. In accordance with this standard a magistrate judge‘s finding
of fact may not be set aside unless clearly erroneous; nor may the magistrate
                                                                (continued . . .)
                                          9

      ―The determination whether a birth parent‘s consent to the adoption of a

child has been withheld contrary to the child‘s best interest is confided to the trial

court‘s sound discretion.‖ In re J.G., 831 A.2d 992, 999 (D.C. 2003) (citation

omitted).   In our review, we determine whether the trial court exercised that

discretion ―within the range of permissible alternatives, based on all relevant

factors and no improper factor,‖ and supported its decision with ―substantial

reasoning drawn from a firm factual foundation in the record.‖ In re S.L.G. &

S.E.G., No. 14-FS-73, slip op. at 16 (D.C. March 5, 2015) (citations omitted).



   B. Applicable Law



      Generally, a trial court may not grant an adoption petition without the

consent of both biological parents. See D.C. Code § 16-304 (a)–(b) (2012 Repl.);

In re C.L.O., supra note 7, 41 A.3d at 510. Yet the trial court, in its discretion,

may grant an adoption petition without parental consent if, after a hearing, the

prospective adoptive parent meets the burden of showing by clear and convincing

evidence that the biological parents withheld their consent ―contrary to the best

interest of the child.‖ § 16-304 (e); see In re C.L.O., supra note 7, 41 A.3d at 510-

(. . . continued)
judge‘s final order or judgment be set aside except for legal error or abuse of
discretion.‖).
                                         10

11 (citation omitted). In making a ―best interests‖ determination, the trial court

applies the same statutory factors that apply in a proceeding to terminate parental

rights, as outlined in D.C. Code § 16-2353 (b) (2012 Repl.). See In re D.H., 917

A.2d 112, 117 (D.C. 2007). Section 16-2353 (b) provides:

            (b) In determining whether it is in the child‘s best
            interests that the parent and child relationship be
            terminated, a judge shall consider each of the following
            factors:

             (1) the child‘s need for continuity of care and caretakers
            and for timely integration into a stable and permanent
            home, taking into account the differences in the
            development and the concept of time of children of
            different ages;

            (2) the physical, mental and emotional health of all
            individuals involved to the degree that such affects the
            welfare of the child, the decisive consideration being the
            physical, mental and emotional needs of the child;

            (3) the quality of the interaction and interrelationship of
            the child with his or her parent, siblings, relative, and/or
            caretakers, including the foster parent;

            (4) to the extent feasible, the child‘s opinion of his or her
            own best interests in the matter . . .9

D.C. Code § 16-2353 (b) (2012 Repl.).




      9
         Two additional factors, D.C. Code § 16-2353 (b)(3A) and (5), relate to
hospital abandonment and drug activity, respectively, and are not at issue here.
                                         11

      A trial court must apply these statutory factors with full appreciation of the

gravity of terminating parental rights, beginning with ―the presumption that the

child‘s best interest will be served by placing the child with his natural parent,

provided the parent has not been proven unfit.‖ In re C.L.O., supra note 7, 41

A.3d at 510 (citation omitted). This strong presumption ―reflects and reinforces

the fundamental and constitutionally protected liberty interest that natural parents

have in the care, custody, and management of their children.‖ See In re S.L.G. &

S.E.G., supra, No. 14-FS-73, slip op. at 19. The presumption may be rebutted

―only by a showing that the parent is either unfit or that exceptional circumstances

exist that would make the continued relationship detrimental to the child‘s best

interest.‖ Id. at 20 (quoting In re Rashawn H., 937 A.2d 177, 190 (Md. 2007)).

Accordingly, in In re S.L.G. & S.E.G. we held that it is incumbent on the trial court

to make ―express, specific, and well-reasoned findings,‖ based on the statutory

factors, as to whether the presumption has been rebutted, and that only through

such findings does a court strike the ―proper and harmonious balance‖ between

parental rights and the statutory basis for terminating these rights. Id. at 25-26

(quoting In re Rashawn H., supra, 937 A.2d at 192).



      When the trial court‘s findings are deficient in this regard, this court may

determine that remand is appropriate. Id. at 27-28. (concluding that remand was
                                          12

appropriate because ―the findings and conclusions of the trial court are incomplete:

For all the detailed and well-supported factual findings . . . the trial court decisions

fail to acknowledge the presumption in favor of a fit natural parent and explain

why that presumption either is inapplicable in this case or is overcome by clear and

convincing evidence of what [the child‘s] welfare requires despite parental

fitness‖). Yet the trial court may satisfy its responsibility, and thereby avoid

remand, without making an explicit ―fitness‖ finding if it makes ―equivalent

findings,‖ based on the evidence in the record, demonstrating that the parent ―lacks

the capacity or motivation to meet the child‘s needs or protect the child from

harm.‖ Id. at 27.



   C. Discussion



      Preliminarily, we note that the magistrate judge did not make an explicit

finding that T.R. and J.B. were ―unfit‖ to parent J.R. Even so, this does not

necessitate a remand where the trial court made ―equivalent findings‖ for each

parent, based on the evidence in the record. See In re S.L.G. & S.E.G., supra, No.

14-FS-73, slip op. at 27. Our scope of review encompasses the findings and

conclusions of the trial court, including the magistrate judge in the first instance

and the reviewing associate judge, and we conclude that ―equivalent findings‖ are
                                        13

readily apparent here. See id. at 16-17, 27 (quoting In re C.L.O., supra note 7, 41

A.3d at 510). In contrast to In re S.L.G. & S.E.G., here, the reviewing associate

judge relied upon the magistrate judge‘s comprehensive findings of fact to

determined that T.R. suffers from various ―physical, emotional, and mental health

impairments that would prevent her from parenting [J.R.],‖ and that the parental

presumption in favor of J.B. was rebutted by his ―fail[ure] to grasp his opportunity

interest upon his release from incarceration.‖ See In re S.L.G. & S.E.G., supra,

No. 14-FS-73, slip op. at 28. These ―equivalent findings‖ rebut the presumption in

favor of placing J.R. with her natural parents, see id. at 20 (quoting In re Rashawn

H., 937 A.2d 177, 190 (Md. 2007)). We now turn to T.R.‘s arguments on appeal

and the trial court‘s conclusions with regard to each factor outlined in § 16-2353

(b) to determine whether T.R. waived her consent to adoption against J.R.‘s ―best

interest.‖



       1. The child’s need for continuity of care and caretakers and for timely
          integration into a stable and permanent home, taking into account the
          differences in the development and the concept of time of children of
          different ages



       T.R. broadly claims that the trial court erred by making a direct comparison

of her abilities and means with those of J.J. See In re A.W.K., supra, 778 A.2d at

326 (citation omitted). T.R. contends the facts in the record demonstrate her
                                          14

ability to provide a stable home for J.R., and that because she is J.R.‘s biological

mother, our review should weigh this fact heavily. She explains that she has a

room, clothes, and toys for J.R. in the apartment that she shares with her fiancé and

their two children. She explains that the burn J.R. suffered in her care was ―a wake

up call for being a parent,‖ and that she is a better parent because of it. If J.R. were

entrusted to her care, she contends that she has a transition plan that includes a

period of contact with J.J. J.R. also states that she serves as the ―neighborhood

mother‖ to the children in her apartment complex and reports that she has

completed court-ordered parenting classes.



      The trial court‘s role in making a determination of whether to terminate

parental rights is not to inquire ―whether the adoption petitioners would be better

parents, or would provide a better home[,]‖ but rather, whether the drastic measure

of terminating rights ―is necessary in order to protect the best interests of the

child.‖ In re J.L., supra, 884 A.2d at 1077 (citation omitted). The trial court did

not misunderstand this role. In weighing this factor in favor of adoption, the trial

court determined that T.R. has made many questionable parenting decisions during

supervised and unsupervised visits with J.R. We also note that T.R. testified at the

adoption hearing about her involvement in incidents of domestic violence and

stated that she was unemployed at the time of the hearing, after quitting two jobs.
                                         15

T.R.‘s efforts to better herself and to learn from her mistakes are commendable,

but do not overcome the evidence undermining her ability to provide a stable home

environment. That J.J.‘s stable employment and home environment draw a glaring

contrast is not the result of erroneous analysis or direct comparison. J.J. has

provided continuous care for all but eight months of J.R.‘s seven-year life, and Dr.

King testified that removing J.R. from this environment could be ―potentially

devastating.‖ See In re J.L., supra, 884 A.2d at 1078 (weighing a child‘s need for

a stable and permanent home in favor of adoption where children had lived with a

stable caretaker for four years and the biological parent was ―unable to offer such

an environment either at this time or in the near future‖). The trial court did not

abuse its discretion in concluding that clear and convincing evidence in support of

this statutory factor weighs in favor of waiving parental consent to adoption.



      2. The physical, mental and emotional health of all individuals involved to
         the degree that such affects the welfare of the child, the decisive
         consideration being the physical, mental and emotional needs of the
         child



      T.R. argues that this factor should weigh in her favor for multiple reasons.

First, she has raised two additional children since J.R., neither of whom was

removed from her care, in spite of an investigation request submitted by one of

J.R.‘s social workers. Second, she has grown as a parent because of J.R.‘s burn
                                         16

incident. Third, she explains that her visits with J.R. have been limited because

she uses public transit to get to work and the agency has not accommodated her

request for weekend visits. Fourth, she argues that she no longer needs therapy

and that there is no indication that living without therapy has impacted her ability

to parent J.R. or her other children.



      The trial court considered the health of all individuals involved in weighing

this factor in favor of adoption, and did not abuse its discretion in concluding that

T.R.‘s impairments ―prevent her from parenting T.R.‖ In particular, T.R. has a

history of personal trauma and mental health treatment, has made several

questionable parenting choices, and refused to engage in individual or joint therapy

with J.R. In Dr. King‘s individual evaluation, T.R. mentioned trauma in her past

and symptoms throughout her life, but did not see any need for additional therapy,

nor did she seem to have insight into the need to be compliant with treatment. On

the other hand, Dr. King‘s evaluation of J.J. showed that she is emotionally stable

and a role model, in whose care J.R. has flourished, through J.J.‘s active

participation in J.R.‘s education, medical care, and activities such as dance and

music classes. See In re Petition of W.D., 988 A.2d 456, 461-62 (D.C. 2010)

(weighing the second statutory factor in favor of an adoption petitioner who had a

strong bond with the child and provided for medical and educational needs, over a
                                          17

mother who failed to avail herself of ―recommended services, including therapy‖).

Importantly, J.J. also took an active role when J.R. was burned in T.R.‘s care,

whereas T.R. did not.



      The ―decisive consideration‖ for this statutory factor is J.R.‘s physical,

mental, and emotional needs. Particularly relevant to this consideration is Dr.

King‘s conclusion that removing J.R. from J.J.‘s care would be ―potentially

devastating‖ and could impact J.R.‘s development. It is concerning, then, that T.R.

agrees that therapy between J.R. and J.J. would be helpful to ease a transition, but

that she would not participate in similar therapy with J.R.              Bearing this

consideration in mind, and weighing heavily the trial court‘s conclusion that T.R.‘s

impairments ―would prevent her from parenting ―[J.R.],‖ we discern no abuse of

discretion in the trial courts determination to weigh this statutory factor in favor of

waiving parental consent to adoption.



      3. The quality of the interaction and interrelationship of the child with his
         or her parent, siblings, relative, and/or caretakers, including the foster
         parent



      In challenging the trial court‘s determination on this factor, T.R. explains

that her work schedule interfered with her ability to visit J.R., that the foster
                                         18

agency was unwilling to provide weekend visits, and that she was forced into the

quandary of providing for her other children or visiting with J.R.



      While we are cognizant of the impact that public transportation, work

schedule, and other parenting duties have had on T.R.‘s missed visitation, we see

no abuse of discretion in the weight that the trial court accorded this statutory

factor. Visitation is T.R.‘s primary opportunity to interact with and develop a

relationship with J.R., and T.R.‘s visits became quite sporadic after February 2012.

Moreover, after Dr. King evaluated T.R.‘s interaction with J.R., he determined that

J.R. does not respond to T.R. as a primary caregiver and that T.R. seemed to focus

on her own needs when interacting with J.R. J.J., on the other hand, has served as

J.R.‘s primary caregiver for most of J.R.‘s life, and Dr. King‘s evaluation led him

to conclude that J.R. regards J.J. as her ―psychological parent‖ and ―mother figure‖

and calls her ―mommy.‖ Their interaction is natural and bidirectional. Further,

J.R. is close to J.J.‘s family and refers to them by family names. See In re Petition

of W.D., supra, 988 A.2d at 463 (concluding that ―extensive evidence of [the

child‘s] bond with the [adoptive parent] and [the child‘s] limited interaction with

her mother supports the trial court‘s determination‖ to weigh the third statutory

factor in favor of adoption). Given these findings, the trial court did not abuse its
                                         19

discretion in finding clear and convincing evidence that this statutory factor should

weigh in favor of waiving parental consent to adoption.



      4. To the extent feasible, the child’s opinion of his or her own best
         interests in the matter



      T.R. merely argues that this factor ―cannot be properly weighed‖ because of

J.R.‘s age and because J.R. refers to both T.R. and J.J. as ―mommy.‖



      A trial court is not required to elicit a child‘s opinion regarding her own best

interests from direct testimony, and the absence of such direct testimony does not

prevent the trial court from determining the child‘s preference. See In re T.W.M.,

18 A.3d 815, 822 (D.C. 2011) (ruling that a court has no duty to rely on direct

testimony and that ―in many cases the most probative evidence of the child‘s

opinion may lie in statements the child has made to others such as psychologists or

in the child‘s past behavior . . .‖). J.R. was four years old at the time of the

adoption hearing, and the magistrate judge inferred her preference to remain with

J.J. from witness testimony regarding their level of comfort and familiarity. Dr.

King‘s interaction evaluations and the testimony of J.R.‘s social workers indicate

that J.R. has a strong bond with J.J. that is not present with T.R. Therefore,

evidence that J.R. has referred to T.R. and J.J. as ―mommy‖ is not dispositive and,
                                         20

in any event, the record also indicates that J.R. has asked for ―mommy‖ in the

presence of T.R. On these facts, the trial court did not abuse its discretion in

weighing the clear and convincing evidence of J.R.‘s behavior in favor of waiving

parental consent to adoption.



                                III.   CONCLUSION



      While the magistrate judge did not make an express finding of parental

unfitness to rebut the presumption in favor of placing J.R. with her natural parents,

we do not discern any deficiency necessitating a remand under our holding in In re

S.L.G. & S.E.G., supra, No. 14-FS-73, slip op. at 20. In so holding, we emphasize

that the magistrate judge‘s comprehensive factual findings, and the associate

judge‘s thorough review of those findings and her conclusions with regard to

parental fitness, place this case in a different posture than In re S.L.G. & S.E.G.

Here, the trial court‘s detailed factual findings and determination that T.R.‘s

impairments prevented her from parenting J.R. constitute ―equivalent findings‖ of

unfitness, as contemplated by the court in In re S.L.G. & S.E.G., to rebut the

parental presumption and avoid remand. See id. at 27. Nor do we discern any

abuse of discretion in the trial court‘s determination to waive parental consent to

adoption. Accordingly, the petition on appeal is hereby affirmed.
21



     So ordered.